Citation Nr: 1002138	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-19 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a duodenal ulcer.

2.  Entitlement to service connection for mild ulnar nerve 
compression at the right elbow (claimed as right arm tingling 
and numbness).

3. Entitlement to service connection for benign prostatic 
hypertrophy (claimed as a prostate disability).

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

5.  Entitlement to an initial compensable rating prior to 
December 8, 2008, and to an initial rating greater than 
50 percent thereafter, including on an extraschedular basis, 
for headaches.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In a February 2009 rating decision, the RO granted a higher 
initial 50 percent rating for headaches effective December 8, 
2008.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The competent evidence does not demonstrate that the 
Veteran's current duodenal ulcer, which first manifested 
decades after service separation, is related to active 
service.

3.  The competent evidence does not demonstrate that the 
Veteran's current mild ulnar nerve compression at the right 
elbow (claimed as right arm tingling and numbness) is related 
to active service.

4.  The competent evidence does not demonstrate that the 
Veteran's current benign prostatic hypertrophy is related to 
active service.

5.  The competent evidence does not demonstrate that the 
Veteran's current COPD is related to active service.

6.  Prior to December 8, 2008, the Veteran's service-
connected headaches are manifested by, characteristic 
prostrating headaches occurring approximately once every two 
months over several months.

7.  Effective December 8, 2008, the Veteran's service-
connected headaches have not been manifested by symptoms 
which interfered markedly with his prior employment or 
required frequent hospitalization.


CONCLUSIONS OF LAW

1.  A duodenal ulcer was not incurred in active service nor 
may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  A disability manifested by mild ulnar nerve compression 
at the right elbow (claimed as right arm tingling and 
numbness) was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).

3.  Benign prostatic hypertrophy (claimed as a prostate 
disability) was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).

4.  Chronic obstructive pulmonary disease was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

5.  Prior to December 8, 2008, the criteria for an initial 10 
percent rating for headaches have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16, 
4.124a, Diagnostic Code (DC) 8100 (2009).  

6. From December 8, 2008, the criteria for an initial rating 
in excess of 50 percent, including on an extraschedular 
basis, for headaches, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16, 
4.124a, Diagnostic Code (DC) 8100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

Regarding the increased rating claim, the appeal stems from 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA for this issue.

Regarding the remaining issues on appeal, the appellant was 
sent a VCAA notice letter in March 2006 that apprised him of 
what evidence was required to substantiate the claims and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  

In the instant case, the appellant was never informed of how 
VA determines disability ratings and effective dates.  
Because the instant decision denies service connection for 
all of the Veteran's claimed disabilities, however, no 
disability rating or effective date will be assigned.  
Accordingly, any absence of Dingess notice is moot.  
Therefore, no further development is required regarding the 
duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors 
are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment for any of the Veteran's claimed 
disabilities.  With respect to the Veteran's claim of 
entitlement to service connection for a disability manifested 
by right arm numbness and tingling, it appears that he is 
seeking service connection for a symptom rather than any 
underlying disability.  The presence of a mere symptom alone, 
absent evidence of a diagnosed medical pathology or other 
identifiable underlying malady or condition that causes the 
symptom, does not qualify as disability for which service 
connection is available.  See generally Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).   
Moreover, the post-service evidence does not indicate any 
current complaints or treatment referable to a duodenal 
ulcer, mild ulnar nerve compression at the right elbow, 
benign prostatic hypertrophy, or COPD until several decades 
following separation, with no credible statements of 
continuity of symptomatology to fill that gap in time.  
Furthermore, the records contains no competent evidence 
suggesting a causal relationship between any of the Veteran's 
current disabilities and active service.  

For all of the above reasons, the evidence does not indicate 
that the claimed disabilities may be related to active 
service such as to require an examination even under the low 
threshold of McLendon.  The Veteran also has been provided 
with examinations which address the current nature and 
severity of his service-connected headaches.

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claims are of record.  
The Board has reviewed such statements carefully and 
concludes that no available outstanding evidence has been 
identified.  The Board also has perused the medical records 
for references to additional treatment reports not of record 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran contends that he incurred a duodenal ulcer, a 
disability manifested by right arm numbness and tingling, 
benign prostatic hypertrophy, and COPD during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including duodenal ulcers, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a 
duodenal ulcer.  Despite the Veteran's assertions to the 
contrary, his service treatment records do not show that he 
was diagnosed as having a duodenal ulcer during active 
service.  The medical evidence also does not show any 
diagnosis or manifestation of a duodenal ulcer during the 
first post-service year (i.e., by November 1972).  Thus, the 
Board finds that service connection for a duodenal ulcer on a 
presumptive service connection basis is not warranted.  See 
38 C.F.R. §§ 3.307, 3.309.

The Veteran also is not entitled to service connection for a 
duodenal ulcer on a direct service connection basis.  The 
medical evidence shows that, following service separation in 
November 1971, the Veteran first was treated for a duodenal 
ulcer in July 2005, or almost 34 years later, when a VA upper 
gastrointestinal endoscopy showed one small duodenal ulcer 
with a clean base.  With respect to negative evidence, the 
fact that there was no record of any complaint, let alone 
treatment, involving the Veteran's condition for many years 
is significant.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider 
the Veteran's entire medical history, including a lengthy 
period of absence of complaints). Records dated subsequent to 
July 2005 do not show any ongoing treatment for a duodenal 
ulcer.  

It is acknowledged that the Veteran is competent to report 
observable symptoms such as stomach pain.  Layno v. Brown, 6 
Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
However, in the present case, to the extent that the Veteran 
is claiming continuous ulcer symptomatology since active 
service, he is not found to be credible.  Indeed, no symptoms 
or complaints were recorded in service.  Moreover, he did not 
raise a claim for any of the claimed disorders until 2006, 
over 30 years following discharge.  Had he been experiencing 
continuous symptoms, it is reasonable to expect that he would 
have made a claim many years earlier.   For these reasons, 
continuity of symptomatology has not been established, either 
by the clinical record, or by the Veteran's own statements.  
Furthermore, none of the Veteran's post-service VA treating 
physicians have related the Veteran's duodenal ulcer to 
active service.  

In summary, absent competent evidence, to include a medical 
nexus, relating the Veteran's duodenal ulcer to active 
service, the Board finds that service connection for a 
duodenal ulcer also is not warranted on a direct basis.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claims of service connection for 
mild ulnar nerve compression at the right elbow (claimed as 
right arm tingling and numbness), benign prostatic 
hypertrophy (claimed as a prostate disability), and for COPD.  
The Veteran's service treatment records show that he was not 
diagnosed as having any of these claimed disabilities during 
active service.  The Veteran was treated for upper 
respiratory infections in November 1970 and June 1971; these 
problems appear to have been resolved with in-service 
treatment, however, as further treatment proximate to service 
is not shown and the Veteran did not raise a claim until 
decades after discharge.  It appears that the Veteran first 
was treated for mild ulnar nerve compression at the right 
elbow in July 2008, or almost 37 years after his service 
separation in November 1971, following his EMG.  He first was 
treated for benign prostatic hypertrophy in December 1997, or 
more than 26 years after service.  He first was treated for 
COPD in June 2005, or almost 34 years after service.  See 
Maxson, 230 F.3d at 1333.  Again, while competent to report a 
history of continuous symptomatology, such is not found to be 
credible here, again largely due to his failure to raise his 
claims until 2006.

The post-service VA treatment records also indicate that VA 
electomyograph (EMG) in July 2008 showed mild ulnar nerve 
compression at the right elbow.  The Board notes that, with 
respect to his service connection claim for a disability 
manifested by right arm numbness and tingling, the Veteran 
appears to be seeking service connection for symptoms rather 
than for an underlying disability.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Veteran's 
post-service VA treatment records show that he currently is 
being treated for benign prostatic hypertrophy and for COPD.  
The Veteran's chest x-ray repeatedly was negative for any 
lung disability, to include COPD, prior to 2005.  Moreover, 
none of the Veteran's post-service VA treating physicians 
have related his mild ulnar nerve compression at the right 
elbow, benign prostatic hypertrophy, or COPD to active 
service.  In summary, absent competent evidence, to include a 
medical nexus, relating the Veteran's mild ulnar nerve 
compression at the right elbow, benign prostatic hypertrophy, 
or COPD to active service, or evidence otherwise 
demonstrating clear continuity of symptomatology, the Board 
finds that service connection for these disabilities is not 
warranted.

The Board observes that medical evidence generally is 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Veteran has not shown, however, that 
he has the expertise required to diagnose a duodenal ulcer, 
mild ulnar nerve compression at the right elbow, benign 
prostatic hypertrophy, or COPD.  Nor is the Veteran competent 
to offer an opinion regarding any causal relationship between 
these disabilities and active service. Again, there is no 
documentation of any injury or findings with respect to these 
disabilities in service.  While the Veteran's contentions 
have been considered carefully, they are outweighed by the 
medical evidence of record showing no nexus between any of 
his claimed disabilities and active service.

Higher Initial Rating for Headaches

The Veteran finally contends that his service-connected 
headaches are more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected headaches currently are 
evaluated as noncompensable prior to December 8, 2008, and as 
50 percent disabling under 38 C.F.R. § 4.124a, DC 8100.  See 
38 C.F.R. § 4.124a, DC 8100 (2009).  

A noncompensable rating is assigned under DC 8100 for 
headaches with less frequent attacks (meaning, less frequent 
than that described under the criteria for a 10 percent 
rating).  A 10 percent rating is assigned for headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the previous several months.  A 30 percent rating is 
assigned for headaches with characteristic prostrating 
attacks occurring on an average once a month over the 
previous several months.  A maximum 50 percent rating is 
assigned under DC 8100 for headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Id.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial compensable rating 
prior to December 8, 2008, and an initial rating greater than 
50 percent thereafter, including on an extraschedular basis, 
for headaches, for the reasons discussed below.  

On VA examination in September 2006, the Veteran complained 
of experiencing headaches since surgery in 1994.  These 
headaches were present "all the time" and started around 
his eyes and moved to the top of his head.  They also lasted 
all day.  The Veteran stated that, although he could not say 
how bad his headaches were, when they reached 10/10 on a pain 
scale, he went to the emergency room and had done so 5 or 
6 times in the previous year.  He also stated that he had not 
worked since a July 1980 back injury which required multiple 
surgeries and rendered him completely disabled from working.  
He reported experiencing occasional nausea and light 
sensitivity with his headaches but denied any associated 
vomiting or sound sensitivity.  There were no gross 
neurological deficits.  The impressions were that the Veteran 
had a headache "almost every day."  

Again, to achieve a 10 percent rating the evidence must show 
characteristic prostrating attacks averaging one in 2 months 
over the previous several months.  
Here, the Veteran stated at his September 2006 examination 
that he had 5 or 6 very severe headaches over the past year 
that required a visit to the emergency room.  He is competent 
to report his observable headache symptomatology.  Layno, 6 
Vet. App. 465 (1994).  Moreover, nothing in the record calls 
into question his credibility.  Thus, based on his credible 
reports, the evidence shows that he has had essentially one 
severe, prostrating headache every two months (which would 
total 6 per year).  Accordingly, prior to December 8, 2008, a 
10 percent rating for the service-connected headaches is 
found to be warranted.  As there is no showing of 
characteristic prostrating headaches occurring on an average 
of once a month, based on the Veteran's own statements raised 
at the September 2006 examination, the next-higher 30 percent 
evaluation is not warranted during the period in question.  

The Board notes that, effective December 8, 2008, the Veteran 
is in receipt of the maximum 50 percent rating available for 
headaches under DC 8100.  See 38 C.F.R. § 4.124a, DC 8100.  
It appears that the RO assigned the maximum 50 percent rating 
based on the results of the Veteran's VA examination on 
December 8, 2008, when he reported experiencing headaches 
"most days of the month" and at least 20 days per month.  
He described his headaches as dull and aching for 5 days a 
month, severe for 15 days a month, and prostrating for 
between 10 and 12 of the 15 days a month when they were 
severe.  The Veteran again reported that he had become too 
disabled to work in July 1980 due to a back injury and 
subsequent back surgeries.  Neurological examination showed 
that he was alert, responsive, and had an intact memory and 
orientation.  The impression was headaches occurring 20 days 
per month with 15 days of severe headaches and 10-12 of the 
15 days reported as prostrating headaches.

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected headaches.  
38 C.F.R. § 3.321 (2009); Barringer v. Peake, 22 Vet. App. 
242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).  The Board notes in this regard that 
the Veteran currently is in receipt of the maximum schedular 
rating available for his service-connected headaches 
effective December 8, 2008.  See 38 C.F.R. § 4.124a, DC 8100 
(2009).

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected headaches are not inadequate in 
this case.  Additionally, the diagnostic criteria adequately 
describe the severity and symptomatology of the Veteran's 
service-connected headaches.  This is especially true because 
the 50 percent rating currently assigned for the Veteran's 
headaches effective December 8, 2008, contemplates severe 
disability.  Moreover, the evidence does not demonstrate 
other related factors such as marked interference with 
employment and frequent hospitalization.  The Veteran 
reported at both of his VA examinations in September 2006 and 
December 2008 that he had been unable to work since a back 
injury in July 1980 and had been disabled from working since 
that time due to repeated back surgeries.  The Board also 
notes that the Veteran reported in September 2006 that he had 
been to a private emergency room (ER) at least 5 or 6 times 
in the previous year where he received shots to treat his 
headaches.  He did not indicate, and the medical evidence 
does not show, that he was hospitalized frequently for his 
service-connected headaches after reporting to the ER.  In 
light of the above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a duodenal ulcer is 
denied.

Entitlement to service connection for mild ulnar nerve 
compression at the right elbow (claimed as right arm tingling 
and numbness) is denied.

Entitlement to service connection for benign prostatic 
hypertrophy (claimed as a prostate disability) is denied.

Entitlement to service connection for COPD is denied.

Prior to December 8, 2008, a 10 percent initial rating for 
headaches is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

From December 8, 2008, an initial rating greater than 
50 percent for headaches, including on an extraschedular 
basis, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


